Exhibit 99.1 ExamWorks Reports Fourth Quarter and Full Year 2012 Financial Results ATLANTA, GA. February 27, 2013 ExamWorks Group, Inc. (NYSE: EXAM), a leading provider of independent medical examinations (IMEs), peer reviews, bill reviews and related services, today reported financial results for the fourth quarter and the full yearof 2012. Q4 and Full Year 2012 Highlights ● Revenues for the fourth quarter of 2012 were $139.6 million, an increase of $24.3 million, or 21.1%, over the year-ago quarter revenues of $115.3 million. Excluding the impact of acquisitions completed within the past twelve months, organic revenue grew by 5.4% over the prior year quarter. ● Pro forma revenues for the fourth quarter of 2012 were $142.6 million, an increase of $10.5 million, or 7.9%, over the year-ago quarter pro forma revenues of $132.1 million. Excluding the impact of currency, revenues would have grown by 6.9% over the prior year pro forma quarter. Pro forma revenues assume that acquisitions completed in 2011 and 2012 were completed on January 1, 2010 and 2011, respectively. ● Adjusted EBITDA for the fourth quarter of 2012 was $20.3 million (14.6% of revenues), an increase of $3.5 million, or 20.8%, over the year-ago quarter adjusted EBITDA of $16.8 million. Adjusted EBITDA is a non-GAAP measure that is described and reconciled to net loss below and is not a substitute for the GAAP equivalent. ● Revenues for the year ended December 31, 2012 were $521.2 million, an increase of $123.3 million, or 31.0%, over the prior year revenues of $397.9 million. Adjusted EBITDA for the year ended December 31, 2012 was $79.8 million, an increase of 26.1% over the prior year. ● Pro forma revenues for the year ended December 31, 2012 were $573.7 million, an increase of 5.6%, over the prior year pro forma revenues. Excluding the impact of currency, revenues would have grown by 5.9% over the prior year pro forma period. Pro forma adjusted EBITDA for the year ended December 31, 2012 was approximately $92 million. ● On December 19, 2012, we completed the acquisition of PMG, based in Southern California, for net cash consideration of $11.8 million. The PMG acquisition increases our market position in the workers compensation market. On an annual basis,PMG generated revenues of approximately $12.5 million and adjusted EBITDA of approximately $2.5 million. In the fourth quarter of 2012, PMG contributed revenues and adjusted EBITDA of $285,000 and $52,000, respectively. Commentary Commenting on today's earnings announcement, James K. Price, Chief Executive Officer of ExamWorks, said: 
